Citation Nr: 1805531	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO. 14-27 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for diplopia of the left eye.

2. Entitlement to a disability rating in excess of 10 percent for ptosis of the left eye.

3. Entitlement to service connection for a right eye disability as secondary to service-connected diplopia and/or ptosis of the left eye.

4. Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to February 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In July 2017, the Veteran and his wife provided testimony in a video conference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A review of the record discloses further development is needed with respect to the Veteran's claims on appeal.

Increased Ratings - Left Eye

The Veteran contends that his left eye disabilities (diplopia and ptosis) are worse than the disability ratings currently assigned. The Veteran was last afforded a VA examination in September 2014 in order to establish the severity of his left eye disabilities. During the July 2017 Board hearing, the Veteran testified his left eye disabilities increased in severity, specifically that he is losing his vision in the left eye to the point where he "can't see." The Veteran's wife testified that the Veteran's vision is "worse than it's ever been" and provided examples how his vision affected his daily activities. The Veteran also asked for consideration of a new VA examination. The Board agrees that a new examination is warranted. A remand is necessary to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his left eye disabilities. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

During the July 2017 Board hearing the Veteran testified that he last had a vision test at VA in Fall 2016. A review of the Veteran's claim's file reveals a July 2016 VA ophthalmology note with a diplopia evaluation, however there are no VA ophthalmology records since July 2016. Thus, the Board will request that records since July 2016 be obtained and uploaded to the file.  

On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his eye disabilities.

Service Connection - Right Eye

The Veteran contends that service connection for a right eye disability is warranted because it is caused by or aggravated by his left eye disabilities.

Service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.

During the July 2017 Board video conference hearing, the Veteran testified that his doctor told him that his left eye is straining so hard to see and that it could be the reason the vision in his right eye is deteriorating. The Veteran contends that his left eye disabilities caused him to put strain on his right eye. Therefore, the Board finds that the Veteran should be afforded a VA examination to confirm a diagnosis of a right eye disability, determine severity, and provide etiology opinions to include whether or not it was caused by or aggravated by service-connected left eye disabilities, if applicable.

TDIU

TDIU may be assigned when the schedular rating is less than 100 percent and disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities. If unemployability is claimed as a result of only one service-connected disability, it must be rated at 60 percent or more. If it is a result of two or more disabilities, at least one disability must be rated at 40 percent or more, with at least another sufficient disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.341(a), 4.16(a) (2017).

A VA examination will assess the current severity of the Veteran's service-connected left eye disabilities and will therefore be pertinent to the Veteran's TDIU claim. Moreover, the issue of entitlement to service connection for a right eye disability, to include as secondary to a left eye disability is remanded for further development and adjudication by the AOJ. As determination with respect to the aforementioned claims may have an impact upon consideration of entitlement to TDIU, the Board finds that these issues are inextricably intertwined. The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer the claim on appeal pending the adjudication of the inextricably intertwined claim. See Harris, 1 Vet. App. 180. As such, Board consideration of the merits of the Veteran's TDIU claim is deferred pending any necessary development and adjudication of issues of entitlement to increased ratings for diplopia and ptosis of the left eye; and entitlement to service connection for a right eye disability, to include as secondary to a left eye disability.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal. After obtaining any necessary authorization from the Veteran, all outstanding records, to include VA medical records since July 2016, should be obtained. Any negative response should be in writing and associated with the claims file.

2. Schedule the Veteran for a VA eye examination to evaluate the current severity of his service-connected left eye disabilities of diplopia and ptosis; and to confirm a diagnosis of a right eye disability, determine severity, and provide etiology opinions to include whether or not it was caused by or aggravated by the service-connected left eye disabilities, if applicable.

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination. The examiner should identify and describe all current symptomatology. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's left eye disabilities.

The examiner is informed that the Veteran is service-connected for left eye disabilities of diplopia and ptosis.

The examiner is asked to answer the following questions: 

a. Whether the Veteran has a current diagnosis of a right eye disability? If so, was is it at least as likely as not (50 percent or greater likelihood) caused by the service-connected left eye disability or disabilities?

b. If the answer to a. is negative, is it at least as likely as not that the right eye disability is aggravated (permanently worsened beyond the natural progression of the disease) by the service-connected left eye disability or disabilities?

c. If the examiner finds that the service-connected left eye disabilities of diplopia and/or ptosis permanently aggravates the right eye disability, the examiner is asked to state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline for the right eye disability prior to aggravation.  If the examiner is unable to establish a baseline for the right eye disability prior to the aggravation, he or she should state such and explain why a baseline cannot be determined.

A full rationale must be provided for all medical opinions given. If the examiner is unable to provide an opinion without resorting to mere speculation, he or she should explain why this is so. The examiner shall then explain whether the inability to provide a more definitive opinion is the result of a need for more information and indicate what additional evidence is necessary, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. After the above is complete, and conducting any other additional development implicated by the record, readjudicate the Veteran's claims, including entitlement to a TDIU. If any claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

